DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed March 07, 2022 in response to the Office Action of December 07, 2021 is acknowledged and has been entered.  Applicant's election without traverse of the species SYNGR3 is acknowledged.  
2.	Claims 24-43 are pending.
3.	 Claims 28, 29, 31, 34, 35, and 40-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Claims 24-27, 30, 32, 33, 36-39, and 43 are currently under consideration. 
Specification
5.	The amendment filed September 10, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference of the disclosures of US Patent Applications 15/268,267.
MPEP 201.06 (c)IV states:

An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120 after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120 is submitted after the filing of an application, the reference to the prior application Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

Applicant is required to cancel the new matter in the reply to this Office Action.
 
Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of September 09, 2019 for the claims 24-27, 30, 32, 33, 36-39, and 43 because the claims as currently constituted recite 1) A method of treating a patient having metastatic castration-resistant prostate cancer (mCRPC), the method comprising the steps of: (a) obtaining a biological sample from the patient, wherein the biological sample is selected from the group consisting of whole blood, peripheral blood mononuclear cells (PBMCs), circulating tumor cells (CTCs), and tumor tissue; (b) measuring in 

Claim Objections
7.	Claims 32 and 39 objected to because of the following informalities:  1) it appears that the term “(ZNG268)” in the last line of the claims should be “(ZNF268)”, 2) claim 39 ends in a comma not a period.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 32 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 is drawn to:
The method of claim 26, wherein the first composite score uses a log expression of the biomarkers SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2 calculated as: Expression(SNTB1)-Expression(SYNGR3)-Expression(AURKC)-Expression (ZNG268)+Expression(CHI3L2).
Claims 39 is drawn to:
The method of claim 38, wherein the first composite score of the expression levels of the biomarkers SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2 is calculated using the log expressions of SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2 as follows: Expression(SNTB1)-Expression(SYNGR3)-Expression(AURKC)-Expression (ZNG268)+Expression(CHI3L2). 
The claims state that composite score of the expression levels of the biomarkers SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2 is calculated using the log expressions of SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2.  However, the recited calculation does not require 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 24-27, 30, 32, 33, 36-39, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims filed September 10, 2019 are drawn to:
1) A method of treating a patient having metastatic castration-resistant prostate cancer (mCRPC), the method comprising the steps of: (a) obtaining a biological sample from the patient, wherein the biological sample is selected from the group consisting of whole blood, peripheral blood mononuclear cells (PBMCs), circulating tumor cells (CTCs), and tumor tissue; (b) measuring in the biological sample an expression product level of at least two biomarkers 
2) A method of treating a patient having metastatic castration-resistant prostate cancer (mCRPC), the method comprising the steps of: (a) obtaining a biological sample from the patient, wherein the biological sample is selected from the group consisting of whole blood, peripheral blood mononuclear cells (PBMCs), circulating tumor cells (CTCs), and tumor tissue; (b) using a kit for measuring in the biological sample an expression product level of at least one of the biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, the kit comprising a plurality of oligonucleotide primers, wherein the plurality of primers consist essentially of at least one pair of oligonucleotide primers for amplification of at least one of the biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, wherein the expression product is RNA or cDNA; (c) determining a first composite score of expression product levels of the biomarkers measured in step (b), the first composite score corresponding to a probability of overall survival in response to treatment with sipuleucel-T; (d) 
In the remarks of filed September 10, 2019, Applicant argues that support for the new claims can be found in the specification as filed. 
A review of the specification and claims as filed reveals support for:
1. A method of predicting the overall survival of a subject with mCRPC comprising: (a) determining a gene expression level of a first biomarker; (b) determining a gene expression level of at least one additional biomarker different from the first biomarker; and (c) transforming the expression level of the first biomarker and the at least one additional biomarker into a first score corresponding to a probability of overall survival in response to treatment with sipuleucel-T. 
2. The method of claim 1 wherein the first biomarker is selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2. 
3. The method of claim 2 wherein the at least one additional biomarker is selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2. 

5. The method of claim 1 wherein the first score is determine using an overall survival measure based on PSA level, LDH level, Alkaline phosphatase level, Hemoglobin level, Total Gleason Score, ECOG status, and a composite gene expression score, wherein the first biomarker is SNTB1, the additional biomarkers are SYNGR3, AURKC, ZNF268, and CHI3L2, and wherein the composite gene expression score is determined using the log expressions of SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2. 
6. The method of claim 1 wherein the first score is determine using an overall survival measure based on PSA level, LDH level, Alkaline phosphatase level, Hemoglobin level, Total Gleason Score, ECOG status, and a composite gene expression score, wherein the first biomarker is COL1A1, the additional biomarkers are LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, and wherein the composite gene expression score is determined using the log expressions of COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2. 
7. The method of claim 5 further comprising the step of: (d) administering sipuleucel-T to the subject based on the composite gene expression score that is higher or lower than an expression threshold relative to a control group of subjects that do not meet the expression threshold. 
8. The method of claim 6 further comprising the step of: (d) administering sipuleucel-T to the subject based on the composite gene expression score that is higher or lower than an 
9. A kit for determining in a biological sample an expression product level of at least one of the genes selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, the kit comprising a plurality of oligonucleotide primers, wherein the plurality of primers consist essentially of at least one pair of oligonucleotide primers for amplification of at least one of the genes selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, wherein the expression product is RNA or cDNA. 
10. The kit of claim 9 wherein the plurality of primers consist essential of at least one pair of oligonucleotide primers for the genes COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2 and the expression product levels of the genes COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2 are determined. 
11. The kit of claim 10 further comprising a device for converting the expression product levels of COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2 into an indicator of overall survival, the device including a measure based on PSA level, LDH level, Alkaline phosphatase level, Hemoglobin level, Total Gleason Score, ECOG status, and a composite gene expression score of the expression levels of the genes COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2. 
12. The kit of claim 9 wherein the plurality of primers consist essential of at least one pair of oligonucleotide primers for the genes SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2 and 
13. The kit of claim 12 further comprising a device for converting the expression product levels of SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2 into an indicator of overall survival, the device including a measure based on PSA level, LDH level, Alkaline phosphatase level, Hemoglobin level, Total Gleason Score, ECOG status, and a composite gene expression score of the expression levels of the genes SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2. 
14. The kit of claim 9 wherein the biological sample is selected from the group consisting of whole blood, peripheral blood mononuclear cells (PBMCs), circulating tumor cells (CTCs), and tumor tissue. 
15. A method of predicting a reduction in risk of death following treatment of a mCRPC subject with sipuleucel-T, the method comprising: (a) converting RNA from a biological sample of the subject to cDNA through reverse transcription; (b) hybridizing the cDNA with a plurality of oligonucleotide primers, wherein said plurality of primers comprises at least one pair of oligonucleotide primers for a gene selected from the group consisting of: SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2; (c) performing PCR on the cDNAs; and (d) determining an increase or decrease of an expression product of at least one tested gene in the biological sample from the subject.
16. The method of claim 19 further comprising a device for converting the expression product level of COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2 into a composite gene expression score to determine a prediction of overall survival, the device including a measure based on PSA level, LDH level, Alkaline phosphatase level, 
17. The method of claim 15 further comprising a device for converting the expression product level of SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2 into a composite gene expression score to determine a prediction of overall survival, the device including a measure based on PSA level, LDH level, Alkaline phosphatase level, Hemoglobin level, Total Gleason Score, ECOG status, and the composite gene expression score of the expression levels of the genes SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2.
Original claims 1-17.
	However, this does not teach a  method of treating a patient having metastatic castration-resistant prostate cancer (mCRPC) based on (b) measuring in a biological sample an expression product level of at least two biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2; (c) determining a first composite score of expression product levels of the biomarkers measured in step (b), the first composite score corresponding to a probability of overall survival in response to treatment with sipuleucel-T; (d) activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the first composite score is greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold; and (e) administering the immunotherapy sipuleucel-T to the patient.  The specification and claims as originally filed are only drawn to a method of predicting the overall survival of a subject with mCRPC in response to treatment with sipuleucel-
	Further the specification and claims as originally filed do not teach a method of treating a patient having metastatic castration-resistant prostate cancer (mCRPC), the method comprising the steps of: (a) obtaining a biological sample from the patient, wherein the biological sample is selected from the group consisting of whole blood, peripheral blood mononuclear cells (PBMCs), circulating tumor cells (CTCs), and tumor tissue; (b) using a kit for measuring in the biological sample an expression product level of at least one of the biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, the kit comprising a plurality of oligonucleotide primers, wherein the plurality of primers consist essentially of at least one pair of oligonucleotide primers for amplification of at least one of the biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, wherein the expression product is RNA or cDNA; (c) determining a first composite score of expression product levels of the biomarkers measured in step (b), the first composite score corresponding to a probability of overall survival 
	Thus, claims 24-27, 30, 32, 33, 36-39, and 43 filed September 10, 2019 are new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.   Claim 24-27, 36-37, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (J. Clinical Oncology May 20, 2016 34(15-supplement): 5026), “Oh” in view of Kantoff et al. (New Engl. J. Med. July 29, 2010 363(5): 411-22), “Kantoff”.
Oh teaches: 
Background: SipT is an FDA approved immunotherapy for the treatment of asymptomatic or minimally symptomatic metastatic castration-resistant prostate cancer (mCRPC).  While baseline prostate specific antigen correlates with prolonged OS in pts treated with sipT, biomarkers predictive of OS remain elusive.  Gene expression signatures in peripheral blood (PB) correlate with prognosis in mCRPC (Ross et al, Lancet Oncol. 2012).  This study sought to identify a candidate PB gene signature predictive of OS benefit with sipT.  Methods: PB mononuclear cells from sip-T or control (CN) arm pts in the IMPACT trial (NCT00065442) were collected prior to leukapheresis.  Affymetrix gene chip screening evaluated gene expression; association of gene 

Oh teaches as set forth above, but does not teach activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the first composite score is greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold or activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the patient is within the top tertile of overall survival groups and then administering sipuleucel-T to the patients.
Kantoff teaches sipuleucel-T is an active cellular immunotherapy consisting of autologous peripheral blood mononuclear cells that have been activated ex vivo with PA2024.  PA2024 is a fusion protein of prostate antigen, prostatic acid phosphatase, and granulocyte macrophage colony stimulating factor.  See p. 412-left column. 

It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Oh and Kantoff  and activate ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the first composite score is greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold or activate ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the patient is within the top tertile of overall survival groups and then administer sipuleucel-T to the mCRPC patients because Oh teaches that high expression of SNTB1 and CHI3L2 and low expression of SYNGR3, AURKC, and ZNF268 were associated with improved OS in sipuleucel-T treated patients but not in control arm  patients, Oh teaches compared with the control arm, OS was significantly improved in the top two tertiles of sipuleucel-T treated patients; Oh teaches OS in the bottom tertile was similar to the  control arm, and composite gene score based on baseline gene expression may predict OS outcomes for patients receiving sipuleucel-T and Kantoff teaches the method of activation of PBMC with sipuleucel-T with PA2024 and that sipuleucel-T reduces the risk of death and prolong survival in men with metastatic castration resistant prostate cancer.  One would have been motivated to obtain a second biological sample from the patient to determine a second composite score to verify the results of the first composite score and/or monitor sipuleucel-T therapy. 

s 30, 32, 33, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (J. Clinical Oncology May 20, 2016 34(15-supplement): 5026), “Oh” in view of Kantoff et al. (New Engl. J. Med. July 29, 2010 363(5): 411-22) as applied to claims 24-27, 36-37, and 43 above, and further in view of US 2017/0107580 (Trager et al. April 20, 2017), “Trager”.
Oh and Kantoff teach as set forth above, but do not specifically teach using the all of the markers and composite score expressions of claims 30, 32, 33, 38, and 39
Trager teaches at paragraphs [0108-0115. 
[0108] Association of gene expression levels with overall survival was performed using a multivariate Cox proportional hazards regression model, where overall survival was fit to the gene expression variable along with prognostic factors described by Halabi et. al (Halabi, S., et al., J Clin Oncol, 2003 21(7):1232-7)), viz. PSA (log), LDH (log), Alkaline phosphatase (log), Hemoglobin, Total Gleason score (<7, >7), and ECOG status (0, 1). OS associations were only reported for the treatment: gene expression interaction (Equation (4)), or the gene expression variable (Equation (5)) using Wald's test. A likelihood ratio test was also performed to determine the improvement of fit to OS due to gene-expression variable by comparing the full models (as given in Equations (4) and (5)) to the base model (Cox model using only the prognostic variables from Halabi nomogram, Equation (6). No adjustments of the p-values were made for multiple testing. Hazard ratios (HRs) were reported for single arm analyses. 
[0109] Association of Gene Expression with Overall Survival was Performed using the Following Models: 
[0110] Combined analysis of sipuleucel-T and control arms: In the survival fit, along with the prognostic factors, an interaction factor between treatment arm (sipuleucel-T and control) and gene expression measures was included. The OS model used was: 
Survival.about.PSA+LDH+Alkaline phosphatase+Hemoglobin+Total Gleason score+ECOG status+GENE EXPRESSION*TREATMENT ARM Equation (4) 
[0111] Analysis of sipuleucel-T arm: In the survival fit, along with the prognostic factors gene expression measures from sipuleucel-T arm only were included. The OS model used was: 

[0112] Base model applied as comparison model to both sipuleucel-T only and sipuleucel-T+control arms (only used for likelihood ratio testing): with Halabi 2003 prognostic variables only 
Survival.about.PSA+LDH+Alkaline phosphatase+Hemoglobin+Total Gleason score+ECOG status Equation (6) 
[0113] Candidates were considered to be confirmed if they were associated in the sipuleucel-T arm with Wald's test p < 0.05 and likelihood ratio test p < 0.05 (comparing models 5 and 6). Candidates were also considered to be confirmed if they had significant treatment:gene interaction (p <0.05, Equation (5)), and were significant in likelihood ratio test with p <0.05 in the combined arm analysis (comparing models 4 and 6). Two genes from Panel 1 were obtained with these thresholds: SNTB1, and SYNGR3. Two genes from Panel 2 were obtained with these thresholds: AURKC and ZNF268. One gene from Panel 3 was obtained with these thresholds: CHI3L2. FIG. 5 shows the overall survival plots for the five gene candidates with significant overall association in qPCR Panels 1, 2, and 3. Specifically, the p value for the candidate genes were as follows: SNTB1 (p=0.0482), SYNGR3 (p=0.0207), AURKC (p=0.0303), ZNF268 (p=0.0263), CHI3L2 (p=0.0246). As shown in the overall survival plots of FIG. 5, upregulation of SNTB1 and CHI3L2 is associated with better overall survival and downregulation of SYNGR3, AURKC, and ZNF268 is associated with better overall survival. 
[0114] A composite expression was strongly associated with overall survival in IMPACT. The composite gene expression score linearly combines the log expressions of the genes, keeping in consideration the direction association as given by the hazard ratios. 
Composite Gene Expression Score: Expression(SNTB1)-Expression(SYNGR3)-Expression (AURKC)-Expression (ZNF268)+Expression (CHI3L2) Equation (7) 
[0115] As shown in FIG. 6, the Kaplan-Meier method was used to show survival of the patient groups described above. The subjects within the top tertile were significantly different from the control arm subjects in terms of overall survival (p <0.05). More specifically, the plot shows that patients within the highest tertile of composite expression score the sipuleucel-T arm were more likely to survive relative to a control group. Subjects in the sipuleucel-T arm were 
 Survival~ PSA+LDH+Alkaline phosphatase+Hemoglobin+Total Gleason score+ECOG status+patient group Equation (8).
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Oh, Kantoff, and Trager and use the composite score expressions and Cox survival model of Trager to determine treatment with sipuleucel-T because Trager teaches that in response to sipuleucel-T treatment upregulation of SNTB1 and CHI3L2 is associated with better overall survival, downregulation of SYNGR3, AURKC, and ZNF268 is associated with better overall survival, the composite expression was strongly associated with overall survival, and that that patients within the highest tertile of composite expression score the sipuleucel-T arm were more likely to survive relative to a control group. 
Conclusion
12.	No claims allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642